District of Columbia
                              Court of Appeals
No. 15-CF-309

JEROME PROCTOR, JR.,
                                Appellant,

      v.                                     CF2-10780-14

UNITED STATES,
                                Appellee.

Before: Blackburne-Rigsby *, Chief Judge; Glickman, Fisher, Thompson,
        Beckwith, Easterly, and McLeese *, Associate Judge; and Reid *, Senior
        Judge.

                                    ORDER

      On consideration of the appellee’s petition for rehearing or rehearing en banc,
and appellant’s opposition thereto, it is

       ORDERED by the merits division*, that the appellee’s petition for rehearing
is granted in part, and this court’s March 16, 2017,** opinion is amended by revising
the last sentence on pages 15-16, with accompanying new footnote 11. In addition,
(1) on page 19, lines 12-13 have been changed to read “and apparently did not own
the gun”; (2) on page 21, line 15, “furthered” has been changed to “further” and (3)
on page 23, line 11 has been changed to read “knew the gun was in the F Street
home.” The opinion concurring in part and dissenting in part was revised
accordingly. It is

      FURTHER ORDERED that the March 16, 2017, opinion is withdrawn, and
the Clerk shall reissue the opinion forthwith. It is

      FURTHER ORDERED that the petition for rehearing en banc is denied.

                                       PER CURIAM


* Judge McLeese voted to grant the petition for rehearing in its entirety and also
voted to grant rehearing en banc.

      **
           156 A.3d 102 (D.C. 2017).